     Case 2:19-cv-00182-JTN-MV ECF No. 14 filed 04/27/20 PageID.40 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


    AHMED AL-KHAWALANI,

          Petitioner,
                                                                   Case No. 2:19-cv-182
    v.
                                                                   HON. JANET T. NEFF
    U.S. DEPARTMENT OF HOMELAND
    SECURITY,

          Respondent.
    ____________________________/


                                            ORDER

         This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2241. Respondent filed a

Motion to Dismiss (ECF No. 8). The matter was referred to the Magistrate Judge, who issued a

Report and Recommendation on April 1, 2020, recommending that this Court grant the motion to

dismiss the petition as moot. The Report and Recommendation was duly served on the parties.1

No objections have been filed, see 28 U.S.C. § 636(b)(1), and the Court issues this Order. The

Court will also issue a Judgment in this § 2241 proceeding. See Gillis v. United States, 729 F.3d

641, 643 (6th Cir. 2013) (requiring a separate judgment in habeas proceedings). Therefore,

         IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 12) is APPROVED and ADOPTED as the Opinion of the Court.




1
 Service of the Report and Recommendation on Petitioner was returned, marked “return to sender,”
“inmate transferred,” “not deliverable as addressed,” and “unable to forward” (ECF No. 13).
Petitioner has failed to keep the Court apprised of his current address.
  Case 2:19-cv-00182-JTN-MV ECF No. 14 filed 04/27/20 PageID.41 Page 2 of 2



       IT IS FURTHER ORDERED that the Motion to Dismiss (ECF No. 8) is GRANTED,

and the petition for habeas corpus relief (ECF No. 1) is DISMISSED as moot for the reasons stated

in the Report and Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) is DENIED as to each issue asserted. See RULES GOVERNING § 2254 CASES, Rule 11

(requiring the district court to “issue or deny a certificate of appealability when it enters a final

order”). Petitioner has not demonstrated that reasonable jurists would find the Court’s rulings

debatable or wrong. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-

67 (6th Cir. 2001).



Dated: April 27, 2020                                           /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge




                                                 2
